BUDGE, J.
In this ease there are three appeals; first, by James F. Callahan, plaintiff, referred to in this opinion as appellant, second, by Helen Elizabeth Callahan, defendant, referred to herein as respondent, and third, by plaintiff from an order made by the trial judge for services to be rendered ¡by respondent’s attorneys on appeal to this court.
Appellant was granted a divorce on the ground of extreme cruelty and denied a divorce on the ground of adultery. The Court failed to find respondent guilty of adultery. The findings in this respect are based on substantially conflicting evidence and will not be disturbed.
Appellant’s assignment of error, that the court failed to make findings on charges of misconduct attributed to respondent and her senior counsel, Harry H. Parsons, alleged to have occurred at the Florence Hotel, in Missoula, Montana, June 15, 1916, and on the Northern Pacific' Missoula-Wallace train in January, 1917, are meritorious. Without commenting on the nature or character of the misconduct testified to, it is apparent that the failure of the court to find on this *245material testimony left the charges so made against respondent and her senior counsel undisposed of. If the charges are true, the conduct was of such nature that it would Constitute additional acts of extreme cruelty, and whether true or false, the fact would be important for the trial court to consider in making a division of the community property. Again, if true, Parsons would not be entitled to any compensation for services rendered, which would be chargeable to appellant. Where Counsel for the wife is responsible for acts of extreme cruelty on her part which might be the basis of a divorce on that ground, the injured spouse is not to be called on to respond in attorney fees for services rendered by such counsel in the case. The cause, therefore, will be remanded to the trial court with instructions to make findings of fact and conclusions of law on this issue, from the record before it and without taking any additional evidence iri the case.
Appellant assigns as error the action of the court in awarding respondent the sum of $50,000 as her share of the community property. Since the cause is being remanded for additional findings on the issue of cruelty above referred to, the trial court may, if it shall see fit,' make a new order with respect to the division of the community property, assigning it to the respective parties in such proportions as the court may, from all of the facts heretofore found and to be hereafter found, and the condition of the parties, deem just, as directed by C. S., see. 4650.
Concerning the assignment that the court erred in awarding respondent attorney fees and suit money, the record discloses that there was a stipulation entered into between the attorneys for the appellant and for the respondent that the trial court should fix the amount of attorney fees and suit money that should be allowed respondent without expert testimony as to the value of the attorneys’ services so rendered and without evidence of the amount of suit money expended or for what purpose, other than the filing of a statement by the attorney for respondent of the amount so expended. Appellant is bound by this stipulation and can*246not be heard now to complain, in the absence of a showing that the trial court abused its discretion in making the allowance. If respondent and her senior counsel should be found to be guilty of the acts complained of, and heretofore referred to, the allowance of any attorney fee against appellant and payable by reason of the services of such counsel would be an abuse of discretion. The amount of attorney fees and suit money so fixed by the court in pursuance of this stipulation will not be disturbed, except so far as any attorney fee allowed by reason of services rendered by Harry H. Parsons may be affected by matters already discussed.
Respondent filed a cross-complaint in which she alleged a conspiracy on the part of appellant, his attorneys and detectives, to attempt to procure the commission of adultery by her. The court found that appellant and his attorneys did not enter into any conspiracy. Respondent contends that the court erred in failing to find on the various steps which she claims tend to prove the existence of the conspiracy. The finding of the court is sufficient, as a finding of the ultimate facts, and being based on substantially conflicting evidence, will not be disturbed.
The allowance of attorney fees and expense money on appeal was based on the affidavit of respondent. Appellant filed his affidavit in opposition to the allowance. Neither affiant is an expert or has any knowledge of the value of such services. Since no expert testimony was submitted to the court, there was no evidence before it on which to base its judgment for attorney fees and expenses to be paid by appellant on appeal in this case. The case is, therefore, remanded, with instructions to the trial court to take testimony on this' issue in order that it may have competent evidence before it on which to base an order for attorney fees and expenses.
The judgment and order appealed from are reversed, and the cause is remanded with instructions to the trial court to make additional findings and enter judgment in accordance with the views herein expressed, and to take testimony *247on the allowance of attorney fees and expenses on appeal and to enter its order with respect thereto.
Morgan, C. J., concurs.